36 MONTH NOTE
 
$_______
Dallas, Texas
______ ___, 20__

 
FOR VALUE RECEIVED, the undersigned, ISECURETRAC CORP., a Delaware corporation
(the "Maker"), hereby promises to pay to the order of CRESTPARK LP, INC. (the
"Lender"), at its offices c/o Sammons Corporation, 5949 Sherry Lane, Suite 1900,
Dallas, Texas 75225, or at such other location as the Lender may designate to
the Maker in writing, on or prior to ________ __, 20__ (the "Term Loan Maturity
Date"), in lawful money of the United States of America, the principal sum of
_______________________ AND __/100 DOLLARS ($______________) or so much thereof
as may be advanced and outstanding hereunder, together with interest on the
outstanding principal balance from day to day remaining as herein specified.
 
This 36 Month Note (this "Note") has been executed and delivered by the Maker
pursuant to the terms of that certain Loan Agreement dated as of November 10,
2008, by and between the Maker and the Lender (as the same may be amended,
supplemented, restated or modified from time to time, the "Loan Agreement") and
is one of the 36 Month Notes described therein. All capitalized terms used and
not otherwise defined herein shall have the same meanings as set forth in the
Loan Agreement. Reference is made to the Loan Agreement for all terms and
provisions affecting this Note.
 
Interest shall accrue at the rates set forth in the Loan Agreement. The
principal hereof and interest accruing thereon shall be due and payable in
thirty six equal installments of $_______, beginning on _____, __, 20__ and
continuing on the last Business Day of each month through the Term Loan Maturity
Date.
 
The Maker shall have the right to prepay, at any time and from time to time
without premium or penalty (other than those set forth in the Loan Agreement, if
any), the entire unpaid principal balance of this Note or any portion thereof in
accordance with the Loan Agreement.
 
Notwithstanding anything to the contrary contained herein, no provisions of this
Note shall require the payment or permit the collection of interest in excess of
the Maximum Rate. If any excess of interest in such respect is herein provided
for, or shall be adjudicated to be so provided, in this Note or otherwise in
connection with this loan transaction, the provisions of this paragraph shall
govern and prevail, and neither Maker nor the sureties, guarantors, successors
or assigns of the Maker shall be obligated to pay the excess amount of such
interest, or any other excess sum paid for the use, forbearance or detention of
sums loaned pursuant hereto. If for any reason interest in excess of the Maximum
Rate shall be deemed charged, required or permitted by any court of competent
jurisdiction, any such excess shall be applied as a payment and reduction of the
principal of indebtedness evidenced by this Note; and, if the principal amount
hereof has been paid in full, any remaining excess shall forthwith be paid to
the Maker. In determining whether or not the interest paid or payable exceeds
the Maximum Rate, Maker and Lender shall, to the extent permitted by applicable
law, (i) characterize any non-principal payment as an expense, fee, or premium
rather than as interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in parts the total
amount of interest throughout the entire contemplated term of the indebtedness
evidenced by this Note so that the interest for the entire term does not exceed
the Maximum Rate.


36 Month Note

 
 

--------------------------------------------------------------------------------

 


The Maker and each surety, guarantor, endorser, and other party ever liable for
payment of any sums of money payable on this Note jointly and severally waive
notice, presentment, demand for payment, protest, notice of protest and
non-payment or dishonor, notice of acceleration, notice of intent to accelerate,
notice of intent to demand, diligence in collecting, grace, and all other
formalities of any kind, except any notice and grace periods provided in the
Loan Agreement, and consent to all extensions without notice for any period or
periods of time and partial payments, before or after maturity, and any
impairment of any collateral securing this Note, all without prejudice to the
holder. The holder shall similarly have the right to deal in any way, at any
time, with one or more of the foregoing parties without notice to any other
party, and to grant any such party any extensions of time for payment of any of
said indebtedness, or to release or substitute part or all of the collateral
securing this Note, or to grant any other indulgences or forbearances
whatsoever, without notice to any other party and without in any way affecting
the personal liability of any party hereunder.
 
If this Note is not paid when due, whether at maturity or by acceleration, or if
it is collected through a bankruptcy, probate or other court, whether before or
after maturity, the undersigned agrees to pay all costs of collection, including
but not limited to reasonable attorneys' fees and expenses, incurred by the
holder hereof.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS
NOTE IS PERFORMABLE IN DALLAS COUNTY, TEXAS.
 
MAKER:
 
ISECURETRAC CORP.,
a Delaware corporation
     
By:
   
Name:
 
Title:



36 Month Note

 
 

--------------------------------------------------------------------------------

 
 